

	

		II

		109th CONGRESS

		1st Session

		S. 2038

		IN THE SENATE OF THE UNITED STATES

		

			November 17, 2005

			Mr. Burns (for himself,

			 Mr. Baucus, Mr.

			 Thune, Mr. Grassley,

			 Mr. Enzi, Mr.

			 Thomas, Mr. Bingaman,

			 Mr. Johnson, Mr. Harkin, Mr.

			 Dorgan, Mr. Conrad,

			 Mr. Byrd, and Mr. Wyden) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Agriculture, Nutrition, and Forestry

		

		A BILL

		To amend the Agricultural Marketing Act of 1946 to

		  restore the original deadline for mandatory country of origin

		  labeling.

	

	

		1.Country of origin

			 labelingSection 285 of the

			 Agricultural Marketing Act of 1946 (7 U.S.C. 1638d) is amended by striking

			 2008 and inserting 2006.

		

